IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


A.M.                                        : No. 725 MAL 2017
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
L.B.                                        :
                                            :
                                            :
PETITION OF: STACY L. SHIELDS,              :
ESQUIRE                                     :


                                      ORDER



PER CURIAM

       AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.